 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          WILLMOT A TUCKER,                                 CASE NO. C21-467 MJP

11                                 Plaintiff,                 ORDER DENYING PLAINTIFF’S
                                                              MOTIONS
12                  v.

13          INTERNAL REVENUE SERVICE,
            UNITED STATES OF AMERICA,
14
                                   Defendants.
15

16
            This matter comes before the Court on Plaintiff’s Motion for Court Order re: Tax Code
17
     Non-Existence (Dkt. No. 9), Plaintiff’s Motion for Default (Dkt. Nos. 14). Having reviewed the
18
     Motions, Defendants’ Opposition (Dkt. No. 13), Plaintiff’s Reply to the Motion for Default—
19
     styled as “Motion for Court Order”—(Dkt. No. 17), and all relevant materials in the record, the
20
     Court DENIES the Motions.
21
            Plaintiff’s Motions for Court Order re: Tax Code Non-Existence asks the Court to order
22
     the Internal Revenue Service to admit that a “direct tax liability code” does not exist. (Dkt. No.
23
     9.) Plaintiff’s Motion for Default seeks $999,000,000 in damages because “Defendant has failed
24


     ORDER DENYING PLAINTIFF’S MOTIONS - 1
 1   to produce the IRS Liability Tax Code.” (Dkt. No. 14 at 1 (emphasis omitted).) None of the relief

 2   requested can be properly granted because Plaintiff has not demonstrated proper service of his

 3   complaint and summons on Defendants in accordance with Rule 4(i) of the Federal Rules of

 4   Civil Procedure. Plaintiff’s “Certificate of Service” filed in Docket Entry 10 does not show he

 5   effectuated service of the complaint and summons on Defendants. It states only that he mailed a

 6   copy of the “Court order regarding discovery and depositions by Judge Theresa L. Fricke,” not

 7   the complaint and summons. Plaintiff has not shown proper service on the Attorney General for

 8   the United States, or any of its agents, in Washington D.C. via registered or certified mail as

 9   required by Rule 4(i)(1)(B) or proper service of the Summons or Complaint on the United States

10   Attorney’s Office in the Western District of Washington via registered or certified mail as

11   required by Rule 4(i)(A)(ii). As such, Plaintiff’s Motions are all premature and the Court

12   DENIES them.

13          The clerk is ordered to provide copies of this order to all Plaintiff and counsel.

14          Dated July 8, 2021.

15                                                         A
                                                           Marsha J. Pechman
16
                                                           United States Senior District Judge
17

18

19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTIONS - 2
